PD-0724-15
                              PD-0724-15                                COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
June 12, 2015                                                           Transmitted 6/12/2015 3:11:52 PM
                                                                          Accepted 6/12/2015 3:36:05 PM
                                  NO. ______________                                      ABEL ACOSTA
                                                                                                  CLERK
   FATIMA RAHMAN                             §   IN THE
                                             §
   VS.                                       §   COURT OF CRIMINAL APPEALS
                                             §
   STATE OF TEXAS                            §   AUSTIN, TEXAS


                        MOTION TO EXTEND TIME TO FILE
                      PETITION FOR DISCRETIONARY REVIEW
 TO THE HONORABLE JUDGES OF SAID COURT:
         Now comes Fatima Rahman, Appellant in the above styled and numbered cause,

 and moves this Court to grant an extension of time to file a petition for discretionary
 review, pursuant to Rule 68.2( C) and 10.5(b) of the Texas Rules of Appellate

 Procedure, and for good cause shows the following:

         1.     This case is on appeal from the 114th District Court of Smith County,

                Texas.

         2.     The case in the trial court was styled the State of Texas v. Fatima

                Rahman, and numbered 114-1541-10.
         3.     The case appealed to the Twelfth Court of Appeals in Tyler, Texas and

                assigned number 12-14-00225-CR.        The Court of Appeals issued an

                opinion on May 13, 2015.

         4.     Appellant was convicted of Driving While Intoxicated and was assessed

                a sentence of five years in the Texas Department of Criminal Justice -

                Institutional Division.

         5.     The petition for discretionary review is presently due by June 12, 2015.
                Counsel requests an extension of sixty days due to the number of briefs

                currently due with deadlines, and the number of appellate matters

                completed since the opinion was issued.

         6.     Appellant requests an extension of time due to the following facts and

                circumstances.
             Counsel has submitted the following briefs and other post-conviction

             matters within the last thirty days:

             A.    Proposed Findings of Fact and Conclusions of Law in Ex parte

                   Delbetric Hodge writ number 241-1479-13A on May 25, 2015;
             B.    Appellant’s Brief in Roger Whitener v. State of Texas, cause no.

                   12-15-00006-CR on May 29, 2015;

             C.    Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-

                   14-00337-CR on June 1, 2015; and
             D.    Appellant’s Brief in Christopher Thurman v. State of Texas, cause
                   no. 12-15-00007-CR on June 10, 2015.

      Counsel has appeared in numerous hearings in state and federal court over the

last thirty days, including hearings in the Eastern District of Texas - Tyler Division,

and hearings in Smith and Van Zandt Counties.

      7.     Lastly, Appellant’s Counsel has the following briefs pending:

             A.    Appellant’s Brief in Ricky Harris v. State of Texas, cause no. 12-
                   15-00104-CR on June 22, 2015;

             B.    Appellant’s Brief in Christopher McLemore v. State of Texas,

                   cause no. 12-15-00091-CR on June 17, 2015;

             C.    Appellant’s Brief in Charlie Motes v. State of Texas, cause no. 12-

                   15-00111-CR on June 23, 2015;
             D.    Appellant’s Brief in Arron McLarey v. State of Texas, cause no.

                   12-15-00084-CR due June 29, 2015;

             E.    Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-

                    15-00071-CR upon the completion of the Reporter’s Record;
             F.    Appellant’s Brief in Brittany Michelle Barrett v. State of Texas,

                   cause nos. 12-15-00145-CR, 12-15-00146-CR, and 12-15-00147-CR
                   upon completion of the Clerk’s Record and Reporter’s Record;
             G.    Appellant’s Brief in John T. Congleton v. State of Texas, cause no.

                   12-15-00124-CR upon the completion of the Clerk’s Record and

                   Reporter’s Record;
             H.    Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-

                   14-00355-CR when reset by the Court; and

             I.    Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR when reset by the Court.
      8.     Defendant is in custody at the Halbert Unit in Burnet, Texas.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court
grant this Motion To Extend Time to File the Petition for Discretionary Review, and

for such other and further relief as the Court may deem appropriate.


                                        Respectfully submitted,


                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830


                                        By: /s/ James Huggler
                                           James W. Huggler, Jr.
                                           State Bar No. 00795437
                                           Attorney for Fatima Rahman

                           CERTIFICATE OF SERVICE

      This is to certify that on June 12, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Assistant Smith County District

Attorney, 100 North Broadway Ave., Fourth Floor, Smith County Courthouse, Tyler,

Texas, 75702, by electronic service.



                                         /s/ James Huggler
                                        James W. Huggler, Jr.